ELmarableJ. A. Guest
County Attorney
camp   couuty
Pittsburg,Texas

Dear SFr:                             opiIlion
                                            Be. o-llo6
                                      Re:Independentschool districttaking
                                         over schoolsof a city under
                                         Article 2783b has the right to
                                         cdlect &liwWent t-axes   assessed
                                         by the city for school purposes.

we have your letter   in which you say2

       9% city of Pittsburghas been operatingforthe past forty
       years under &Mole 2783b, Civil Statutes,and has been
       lavyingOneDo~rf~school~~uon~cbOneB[~ed
       Dellarsvaluation. An electionwas held April, 1938, at which
       electionthe 8cparationof the schools from the city was
       a*   authorised. There is now, on the city's tax rolls,
       sona Twenty-fiveThousandDollars  in delinWent twea that
       were leviedby the city for school purpeses. The Board of
       Trusteesef PlttaburgIndependentSchsel District,elected
       since the divorcementef the city and scheels,aredesirous
       of collectingthe delinment school taxes now on the city's
       '3.a~
           rolls. Since they have assumedthe outstandingbonds
       and indebtednessagainstthe school district,they think
       they have authorityte collectsaid delinquenttaxes and.
       slpplysame for schoolpurposes."

As ve understandit the territoryof the districthas not been changed.
You desireto know uhether mr net the presentPittsburgIndependentSchool
Districthas the right to collectthe taxes that were assessed and levied
for s&eel purposesby the ci* of Pittoburgprior to the change in the
s&eel district'sorganizationin 1938 and that have not yet been ma.

1n1905 theLegislaturepclssedalaw-as         SenateBill 218 oftbe29th
Legislature,RegularSassian,which still renmins en the statutebe&s
of Texas as Article2768 muI 2771, Bevised Civil Statutes,and which
read as folleus:
                                                                  -    -




HonorableJ. A. Ciuest,
                     Page #2   (O-1106)



    “Article 2768.  Any city or town in this State may acquire
    the exclusivecontrolof the public free schoolswithin its
    limits. Any city or town which has heretofore,under the
    Act of March 15, 1875, or any subsequentlav, assumedcentral
    d the publicfree schoolsvithin its limits,and has
    oontinuedto exercisethe same until the presenttime, or any
    city or town which may hereafterdetermineso to do by
    majori* vote of thepropertytax payersof mid city or town
    voting at an electionheld for that purpose,amy have
    exclusivecontrolof the publicfree schoelsvithin its limits."

    "Article2771. Schoolsthua organizedand providedfor by
    incorporatedcitiesand towas shall be subjeotto the general
    laws, so far as the sameare applicable;but each city or tam
    having controlof schools,within  its limits shall constitute
    a separate school district,,and may providefor the organization
    of schoolsand the appropriatiom  of its school fuuds in such
    manner as may,be best suited to its populationand condition."

The authorityfor these statutesis f0ma In ArticleVII, Sectlen 3, and
ArticleXI. Section 10, of the Constitutionof T-8, which read in part
as folkws:

    "Sec. 3. ~. . . the Legislaturermyalsoprovideforthe
    formationof school district(8) by generallaws: . . ."

     "sec. 10 The Legislaturemay constituteany city or tovn a
    separate  and independentschooldistrict.. . ."

1n 1935 the Legislaturepasseda lmr known as House Bill 831 d the 44th
Legislature,Regular Session,which is now condifiedas Article2783b,
Vernon'sAnnotatedCivil Statutesof Texas. It provides in section 1, 2,
3, and 4 that "the term %nmicipol school district'. . . ahall include
any city or town constitutinga separateand independentschool district
under authorityof Sectien3, of ArticleVII of the Constitution,and/
or Section10, ArticleXX, of the Constitutiom,  boundariesof the school
corporationbeing the sama as the boundariesof the city or town" in
those cases vhere the uity has a populatienof 30,000 or less, and that
"whenany Qaunicipalschool district'. . . shall desire to have the public
schoolvithin its limitsseparatedfrom muuieipalcontrol"the same shall
be dome by one hmudredvoterspetitioming for am election,and an election
being held in which all of the qualifiedvoters decidewhether or not the
schoolashouldbe seprated from the city, and if a majorityvote for such
a separationthen an indepandentscheol districtis therebycreated,and
said law (&use sill 831, 44th Jag.) then providesin sections5, 7, 8,
and 9, as fell&:
                     Page #3
HonorableJ. A. Sues+.,         (0-llO6)



    "sec. 5. Except as herein denied or limited,all the power8
    conferredupon independentsohooldistricts   and/or twns
    and villageeincorporated for free school purposesonly, by
    Title 49, of the RevisedCivil Statutesof Terss, of 1925,
    andawndm2nt.s thereto,lncludingtherightto anuexccmt~us
      ~rltoryfcaschool~~es,andthcri~ttolevyb~
    and issuebonds for schoolFUXpOseS, as providedby Senaral
    Law, are hereby conferredupon any independentschool district
    separatedfrom municipalcontrolunder the provisionsof this
    Act; . . ."

    "Sec. 7. That the Board of Educationor board of trusteesof
    such independentschool district,after separationfrom
    municipal~control, shall have authorityto providefor the
    taxes of said independentschool districtto be assessedby
    the Assessorand Collectorof Texas of the city of vhich such
    school districtvas formerlya part, or to have the taxes of
    said districtassessedand collectedby an assessorand
    collectorappointedby the board of trustees. Such assessor
    and collectorshall be sllowedand paid such compensationas
    is now or may be hereafterprovidedby law."

    "sec. 8. The title and rights to all propartyowned,held,
    set apart or iu any way dedicatedtc the use of the public
    schoolsof the city or town, and/orheretoforevested in
    such city or tomand/orthemayor, chairmanoftha commission,
    city council,city cossissionor board of schooltrusteea
    of such city or town, prior t- separationfrom municipal
    controlas herein authorizedand provided,shall be and are
    hereby investedin the Board of Educationor board of trustees
    of such independentschool district,after separationfrom
    municipalcontrol,and shall be managed and controlledby
    the Board of Educationor board of trusteesthereof,as is mm
    or may hereafterbe providedby law."

    "Sec. 9. Allbouda issuedbyaxdoutstandingagainstany
    such city or town, as a mnicipal school district,and all
    obligations,contractsand indebtednessexistingagainstthe
    city or town, as a nuuicfpalschooldistrictshall become tha
    obligationsand debts of the independentschool districtat
    the time of its separationfrom municipalcontrol,and the said
    independentschool district,after separationfrom municipal
    control,shall be held to have assumedthe dischargeof all such
    obligati6ns,contracts,and indebtedness,  .aud:,tha
                                                    same shall be
    eniorceableaud collqztiblefrom, paid off and.dischar@ by thq
    said independentschools district,as,if originallycreated.byit as
    a separatelandindependentschool district;and it shall not be
    necessaryto call an electionwithin and for-suchdistrictfor
    the purposeof assumingsuch bonds and other indebtedness."
HonorableJ. A. Guest,Page # 4 (0-1106)



We assume that the publicschoolsinthe city of Pittsburgwere controlled
by the city under the a~l:hority
                               of Arr:.icle
                                         VII, Section 3. and ArticleXI,
Section10, of tha Constitution,and Articles2768 and 2771 of the Stat-
utes (quotedabove),and that the change of the controlof the schools
from the city to the newly createdindependentschooldistrictwas under
the authorityand procedureof Article27&b, which did not become a
law until 1935.

We think that.priorto the change in the controlof the Pittsburgschools,
by a vote of the people,in 1938, the city of Pittsburgconstituteda
school district,and that its status as a school districtwas distinct
from its statusas a municipality,even thoughthe same city councilor
governingbodygoverned the schoolsend the muMcipalityj and when the
changeoccurredin 1938 it merely amountedto changingthe form and
name of the school district. The nev independentschool districtwas
the sama districtas the former city school district,having a different
name and a differentgoverningorganization.This belief on our pert is
supportedby the case of Temple Independent,School Districtv. Proctor,
(Tex.Civ. App.) fl 9. W. ,(2)1051, in which the court, speakingthrough
JusticeDaugh, said:

    -... . It is now settled,however,that,where such city does
    assums controlof its schools,such control,so far as the
    schoolsare concerned,doas not become merged into ani become
    a part of the municipalgovernmentas such. And where the
    tiltscommissiq~rs   or city councilretain controlof its public
    schoolsit acta in a dual capacity-- one as a governingbody
    of the city in ita status as a municipality,and the other as
    the controllingor governingboard of its schools. The two
    capacitiesare not to be confused. City of Rockdalev.
    Cureton,111Tex. 136, 139, 229 9. W. 852; City of Fort
    Worth v. Zane-Cetti(Tex.Corn.App.) 278 S. W. 183. In so
    far as it acts in its strictlymunicipalgovernmental
    capacity,its powers are referableto Article 11 of the
    Constitutionand title 28 of the B. S. (Article961 et saq., as
    amended (Vernon'sAnn. Civ. St..Art.961 et seq.). Whereas, in
    the managementand controlof its schools,its powers are refaable
    toArticle 7 of the Constitutionand.title49 of the R. 9. (Article
    2584 et sea,., as amended (Vernon'sAnn. Civ. St. Art. 2584 et seq.) ..."

It is apparentfrom a readingof Article2783-0 that the board of trustees
of the independentschool districtscreatedunder the act have all of the
ordinarypowers of a school districtgoverningbody, including"authority
to providefor taxes",and that "the title and rights to all property
owned,held or in any,waydedicatedto the use of the public schoolsof
the city . . . prior to the separationfrom municipalcontrol"vests and
passe8 to the new independentschool districtand 18 subjectto ItSi
control,when such new districtis created,and that the bonds and
indebtednessand obligationsof such city, "as a municipal,school district",
HonorableJ.A. Guest,Page #5   (O-1106)



areasszaedand teken over by the newly createdindependentschool district.
We think this indicatesthat it was the intentionof the legislaturefor
the new independentschool districtto take the place of the old city
districtand for the new districtto take over everything,both tangible
and intangible,from the old district,includingassets and liabilities.
We can not conceiveof the legislatureintendingfor the new district
to be obligatedto pay the old district'sdebtswithout having the right
to collectthe money due the old district. When one person takes over
anotherperson'sbusinesshe ordinarilyacquiresthe "accountsreceivable"
as well as the "billspayable". We have been unable to find any Texas
appellatecourt case on this particularquestion,but we do find significant
languagein 56 CorpusJuris 271, as follows:
    ". . . Where a districtis dissolved,abolished,or
    destroyed,and one or more new districtsare created
    from the territorythereof,or its territoryis annexed
    to one or more existingdistricts,the new or other
    districtor districts.in the absenceof contrarystatute,
    become and are entitledto all the propertyand rights
    of the old district,. . ."

The authorityto collectthese delinquenttaxes was clearlyone of the
vrightsof the old district,"and the new districtis entitledto that
right.

Our answer to your questionis that, under the facts you have given us,
the presentPittsburgIndependentSchoolDistricthas the right to collect
the taxes that was assessedand leviedfor school purposesby the city
of Pittsburgprior to the change in the school district'sorganization
in 1938 and that have not yet been paid.

                                  Yours very truly

                              A!Pl!ORREY
                                      -oFTExAs

                              s/CECIL c. ROTSCH



                              By CECIL C. RCPSCH
                                       Assistant

CCR:PL-ldw

APPROVEDAUG. 15, 1939
s/ GESALDc. l4m-N
ATTORNEYCgloERALmTExAs

APPROVED OPINIOACOhQiRTSS
BY R. w. l?.cHAIRMAR